Appeal by the defendant from a judgment of the Supreme Court, Kings County (Del Giudice, J.), rendered December 4, 2003, convicting him of criminal possession of a weapon in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
We have reviewed the record and agree with the defendant’s *493assigned, counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738 [1967]; People v Paige, 54 AD2d 631 [1976]; cf. People v Gonzalez, 47 NY2d 606 [1979]).
The defendant has raised no nonfrivolous issues in his pro se supplemental brief. Crane, J.E, Mastro, Santucci, Lifson and Angiolillo, JJ., concur.